TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00494-CR
NO. 03-06-00495-CR

NO. 03-06-00496-CR



Adam Anderson, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NOS. 2040889, D-1-DC-2004-302410 & D-1-DC-05-302121

HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



O R D E R
PER CURIAM
Mr. Roy Greenwood has filed a notice of substitution of counsel on appeal.  The
notice states that Greenwood has been retained by appellant's family, and is accompanied by a copy
of a letter from appellant stating that he agrees to the substitution of counsel.
Mr. Greenwood is hereby designated appellant's lead counsel.  See Tex. R. App. P.
6.1.  At its discretion, the district court may permit the attorney previously appointed to represent
appellant to withdraw from the case.

The motion for extension of time to file brief is granted.  The time for filing is
extended to January 15, 2007.
It is ordered November 22, 2006.

Before Justices B. A. Smith, Pemberton and Waldrop
Do Not Publish